Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.

 DETAILED ACTION
Applicant filed an RCE on 5/16/22, Claims 1,6,9 are amended. Claims 1-9 are rejected. After careful consideration of the applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a non-final office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are currently pending and have been examined. 

 Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 1, 6 and 9 are directed to a method comprising a series of steps. Therefore, the claims are directed to a statutory category. The claims 1, 6, and 9 are independent claims and recite substantially similar limitations.
4. Analysis
Claim 1: Ineligible. The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
5. The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving (i) preliminary borrower information relating to the particular borrower and (ii) requested financing plan information, receiving data indicative of a decision to deny the requested financing plan, and receiving the additional borrower information relating to the particular borrower. The recited steps, as drafted, is process that, under its broadest reasonable interpretation, is a method of mental process, but for the recitation of generic computer components. Other than reciting a “computing device” nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “computing device” language, “receiving” in the context of this claim encompasses the user manually receiving borrower information and requested financing plan information. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).
6. Next, the claim is analyzed to determine if it is integrated into a practical application. In particular, the claim recites following additional elements — a “computing device associated with the particular borrower”, “computing device associated with the merchant”,
“computing device associated with at least one lender” and “computing device” to perform the outputting (transmitting) in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TL! Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures | LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “computing device associated with the particular borrower”, “computing device associated with the merchant”, “computing device associated with at least one lender” and “computing device” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
7. Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic: manner:
a. (For performing verification checks) Performing repetitive calculations, (See MPEP § 2106,05(d)(II)) . b. (extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)) In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
By amendment applicant makes minor changes that do not appear to resolve 35 USC 101. The added limitations do not add or change the analysis relative to 35 USC 101. However, a further tie to the computer and computing elements may allow applicant to overcome the rejection under 35 USC 101.
8. Dependent claim 2 recites receiving, at the first computing device and from the at least one
computing device associated with the at least a lender, an indication of the at least one lender's decision to service a loan for the particular borrower:
and outputting, for delivery to a computing device associated with the merchant, a confirmation of the at least one lender's decision to service the loan for the particular borrower, These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “computing devices” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
9. Dependent claim 3 recites wherein borrower information relating to the particular borrower includes at least one of Social Security Number, date of birth, street number zip code, and phone number. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
10. Dependent claim 4 recites wherein additional information relating to the particular borrower includes at least one of full name, phone number, driver's License number, driver's License  state, driver's license expiration date, full address information, residence history, employment history, employment status, co-signer information, and sources of additional income. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The Steps 2A2 and B in the claim 1
above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
11. Dependent claim 5 recites wherein employment history comprises at least one of employer name, jab this, company phone number, length of employment, and employment income for a particular instance of employment. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
12. Independent claim 7 recites wherein the computing device outputs the at least a portion of the borrower information relating to the particular borrower for delivery to the at least one computing device associated with the at least one lender according to policies of the at least one lender. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “computing devices” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
13. Dependent claim 8 recites receiving, at the first computing device and farm the at least one computing device associated with the at least one lender, an indication of the at least one lender's decision to service a Joan for the particular borrower; and outputting, for delivery to 3 computing device associated with the merchant, a confirmation of the at least one
lender's decision to service the loan for the particular borrower. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “computing devices” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Flaxman et al (US 7653592), hereinafter Flaxman in view of Ahmad (US 7676409) and US Patent Publication 2013/0110655 to Biafore

As per claims Claim 1, 6, and 9 Flaxman discloses; A method comprising:  receiving, at a first computing device and from a computing device associated with a particular borrower or a computing device associated with a merchant, Flaxman(fig. 36 appears to disclose a borrower computer screen with information re: to customer) (i) preliminary borrower information relating to the particular borrower Flaxman(fig. 5 lines 1-10 potential borrower) and (ii) requested financing plan information Col. 6, lines 61-66, Flaxman disclose that the system is configured to interact with loan origination system 28, such that the broker or lender may collect mortgage loan application data from the borrower (receiving borrower and financing information) outputting, for delivery to a second computing device, 
(i) the preliminary borrower information relating to the particular borrower and (ii) the requested financing plan information  (this could be mortgage application data, (col. 6 lines 61-66) receiving, at the first computing device and from the second computing device, 
outputting, for delivery to the computing device associated with the particular borrower or the computing device associated with the merchant, (i) an indication of the decision to … regarding [[loan]] and (ii) a request for additional borrower information relating to the particular borrower; (col. 10 lines 53-65) receiving, at the first computing device and from the computing device associated with the particular borrower or the computing device associated with the merchant, the additional borrower information relating to the particular borrower; outputting, for delivery to at least one computing device associated with at least one lender, at least one selected from the group consisting of (i) at least a portion of the preliminary borrower information relating to the particular borrower (ii) at least a portion of the additional information relating to the particular borrower, and (iii) the requested financing plan information; (col 7 lines 61-66) outputting, for delivery to the computing device associated with the particular borrower or the computing device associated with the merchant, a confirmation that At least one selected from the group consisting of (i) at least a portion of the preliminary borrower information relating to the particular borrower (ii) at least a portion of the additional information relating to the particular borrower, and (iii) the requested financing plan information was sent to at least one computing device associated with at least one lender. (Col 16 lines 4-22) Here Flaxman does not explicitly disclose the concept that the borrower is requesting a specific financing plan; However, Ahmad teaches what Flaxman does not disclose; Ie. relating to a financing plan as requested by the particular borrower;  (col. 7 lines 20-30 where the customer may select a financing plan for example. The motivation for combining the financing system of Flaxman with the buyer requested financing of Ahmad is because credit cards have led to wider acceptance of various financing options to be offered. (col. 3 lines 1-10)
In regards to the argued element of “data indicative of a decision to deny the requested financing plan; Flaxman and Ahmad do not explicitly disclose “deny” thought it’s implicit that financing plans are denied if one cannot be approved.  Here Biafore teaches “accept/reject”, a financing terms. (0007, 0042).
It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the financing disclosure of Flaxman with the accept/reject teachings of Biafore for the motivation of preventing consumers from being “forced to abandon purchases …. “ (0006) 




Regarding Claim 2 Flaxman, as shown, discloses the following limitations: The method of Claim 1 further comprising: receiving, at the first computing device and from the at least one computing device associated with the at least one lender, an indication of the at least one lender's decision to service a loan for the particular borrower; and outputting, for delivery to a computing device associated with the merchant, a confirmation of the at least one lender's decision to service the loan for the particular borrower (see at least [Col 9, line 44-56]. Flaxman discloses that the task manager 108 further accesses vendor rules 146. Vendor rules 146 may either be accessed to generate task list 60, or may be accessed later during processing of task list 60. Vendor rules 146 are used to determine which service providers are selected to perform services in connection with a mortgage loan application. Preferably, various service providers which may provide services in connection with mortgage loan applications may have access to system. Delegation of tasks, determining how to route service requests to different service providers, and other decisions made relative to processing a loan application)

Regarding Claim 3 Flaxman, as shown, discloses the following limitations: The method of Claim 1, wherein borrower information relating to the particular borrower includes at least one of Social Security Number, date of birth, street number, zip code, and phone number (see at least [Col 23, line 3-12]. Flaxman discloses that the computer system 307 associated with a fraud detection service e.g., postal service, social security number database} may be accessed in order to provide verification and/or fraud protection service with regard to the loan application For example, the address information provided in the loan application may be compared to a postal database in order to confirm that the address is valid, The consumer name or social security number may be compared with other databases ta confirm the identity of the consumer}

Regarding Claim 4 Flaxman, as shown, discloses the following limitations: The method of Claim 1, wherein additional information relating to the particular borrower includes at least one of full name, phone number, driver's license number, driver's license state, driver's license expiration date, full address information, residence history, employment history, employment status, co-signer information, and sources of additional income. (see at least [Col 51, line 10-20]. Flaxman discloses that step 1304 may be implemented by accessing various database that store consumer financial information, e.g., using access codes provided by the consumer. That is, trusted databases may be implemented that store tax information, credit information, employment information, and so on, and that may be accessed by the consumer or by another party with the approval of the consumer. The process of verifying the loan application data may then be reduced to comparing (for example, in system 10) the loan application data to the information stored in the trusted database)

Regarding Claim 5 Flaxman, as shown, discloses the following limitations: method of Claim 4, wherein employment history comprises at least one of employer name, job title, company phone number, length of employment, and employment income for a particular instance of employment (see at least [Col 40, line 45-63]. Flaxman discloses that the screen display is configured to track status and receive information relating to verifying the borrower's income and, particularly, to collecting documentation in connection with verifying the borrower's income.)
Regarding Claim 7 Flaxman, as shown, discloses the following limitations: The method of Claim 6, wherein the computing device outputs the at least a portion of the borrower information relating to the particular borrower for delivery to the at least one computing device associated with the at least one lender according to policies of the at least one lender. (see at least [Col 12, line 53-61]. Flaxman discloses that a lender may want a certain piece of information from all borrowers that is in addition to the information required by a secondary mortgage market purchaser. The workflow conditions may also be generated based on customizations at the product level. For example, the lender may want a certain piece of information from all borrowers, but only in connection with certain mortgage products. The workflow conditions may also be generated based on customizations at the casefile level, e.g., based on specific aspects of a certain transaction)
Regarding Claim 8 Flaxman, as shown, discloses the following limitations: The method of Claim 6 further comprising: receiving, at the first computing device and from the at least one computing device associated with the at least one lender, an indication of the at least one lender's decision to service a loan for the particular borrower; and outputting, for delivery to a computing device associated with the merchant, a confirmation of the at least one lender's decision to service the loan for the particular borrower. (see at least [Col 9, line 44-56]. Flaxman discloses that the Task manager 108 further accesses vendor rules 146. Vendor rules 146 may either be accessed to generate task list 60, or may be accessed later during processing of task list 60. Vendor rules 146 are used to determine which service providers are selected to perform services in connection with a mortgage loan application. Preferably, various service providers which may provide services in connection with mortgage loan applications may have access to system 10. Vendor rules 146 may store information concerning the different relationships lenders or mortgage brokers may have with vendors, such that the different relationship may be taken into account.) 

Response to Arguments
Applicant filed an RCE on 5/16/22, Claims 1,6,9 are amended. Claims 1-9 are rejected. After careful consideration of the applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a non-final office action. Claim Rejections Under 35 U.S.C. §101 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Applicant respectfully disagrees with the characterization and analysis and, in addition to the arguments set forth previously, asks that the rejections be reconsidered in view of the below. 

The Office Action alleges that "the claim describes the steps of receiving (i) preliminary borrower information relating to the particular borrower and (ii) requested financing plan information, receiving data indicative of a decision to deny the requested financing plan, and receiving the additional borrower information relating to the particular borrower." According to the Office Action, under its broadest reasonable interpretation, the recited steps constitute "a method of mental process, but for the recitation of generic computer components." The Office Action alleges that, "[o]ther than reciting a 'computing device' nothing in the claim element precludes the step from practically being performed in the human mind." 

But the Office action reads pertinent elements out of the claims and therefore fails to give them their broadest reasonable interpretation. As applicant previously noted, Claim 1 includes aPage 6 of 11 12398 1803vlspecificset of computerized instructions. And those instructions to not merely recite a generic computing device. Instead, the claims recite specific computing devices that make clear where information pertinent to the claim is coming and going from. Specifically, 

Claim 1 recites: 
"receiving, at a first computing device and from a computing device associated 
with a particular borrower a computing device associated with a merchant .. 
 borrower information . .. [and] financing plan information"; 
"outputting, for delivery to a second computing device . .. borrower information . 
.[and] financing plan information"; and 

 "outputting, for delivery to the computing device associated with the particular 
borrower or the computing device associated with the merchant ..,. an indication of the decision to deny the requested financing plan . . . [and] a request for 
additional borrower information. 

Again, the claims do not generically recite a computing device as the Office action alleges. And as noted previously, these exemplary elements, among various others, do not recite a "mental process" as alleged by the Office action because the elements could not be performed in the mind. The mind cannot send and receive information from non-generic, specifically recited computing elements. 

Here using a first computer and a second computer for example does not make the invention a “computer” type invention. For example reciting general financial steps and then claiming “by the computer” would not be persuasive even if two computers are utilized.

Additionally, as previously noted, the claims do not recite a "fundamental ecconomic practice." The Office Action fails to specifically identify the alleged fundamental economic practice, but it is possible the Office Action considers "receiving (i) preliminary borrower information relating to the particular borrower and (ii) requested financing plan information, receiving data indicative of a decision to deny the requested financing plan, and receiving the additional borrower information relating to the particular borrowers" to be such. As noted above, the claims constitute significantly more than this abstraction. The Specification explains: 
[E]xisting systems seek to match borrowers and merchants with specific pools of lenders. Those existing systems request specific information from borrowers to facilitate a loan with a pool of lenders based on that pool of lenders' lending criteria. But if lenders in that pool are unable or unwilling to facilitate a loan on behalf of that borrower, the borrower is forced to go through the application process again, re-providing the same information and information that the next pool of lenders may require. is cumbersome and time-consuming, and it can, on 
Page 7 of 11 12398 1803vlcause significant embarrassment for a borrower whose application is denied and, one the other hand, cause discomfort for the merchant who has to tell the borrower that their loan application has been denied and that they have to repeat the process. 
As clearly explained, the claimed subject matter seeks to improve existing techniques for matching borrowers/merchants with lender pools. And since the goal of the claimed subject matter is to improve an existing process, it is unclear how the claims can recite "a fundamental economic practice." Accordingly, Applicant respectfully submits that the rejections under § 101 should be removed as they are inapplicable. 

Here applicant is arguing that the offering of financing by computer is not a fundamental economic practice. This is generally not persuasive. Here the “do not have to repeat” providing the same information as argued. On review of the applicant specification, this “repeat” feature, the examiner could not recommend a specific amendment, however, it appears in the specification that the invention contains various specific computing elements which could be incorporated to overcome 35 USC 101. For example 0044-45, OCR, geolocation, IVR might be incorporated. 

II. Claim Rejections Under 35 U.S.C. §103 
The Office Action rejects Claims 1-9 under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent No. 7,653,592 to Flaxman ("Flaxman") in view of U.S. Patent No. 7,676,409 to Ahmad ("Ahmad"). Applicant respectfully submits that the Office Action misinterprets the claimed subject matter, the reference of record, and the applicability of the reference to the claimed subject matter. 

Applicant notes that the Office Action now cites Ahmad as allegedly teaching that the "requested financing plan information" relates to a financing plan "as requested by the particular borrower." Notwithstanding, despite the Office Action's allegations, to which Applicant does not acquiesce, Applicant again submits that Flaxman fails to teach, disclose, or suggest "receiving, at the first computing device and from the second computing device, data indicative of a decision to deny the requested financing plan." Despite Applicant's efforts in its response filed 14 January 2022 (the "Prior Response") to distinguish the claimed subject matter over the reference of record, the Office Action made no effort to address those arguments. Instead, the Office Action alleges that "here it's arbitrary to deny but [Flaxman's] col. 9 lines 44-56," seemingly reiterating the rationale from the previous Office Action. 

Applicant respectfully submits that the denial itself is not the recited claim element. The recited claim element is instead "receiving, at the first computing device and from the second computing device, data indicative of a decision to deny the requested financing plan." And again, Applicant respectfully submits that Flaxman provides no such teaching, disclosure, or suggestion. Instead, as noted in the Prior Response, Flaxman teaches that "Workflow gateway 102 cooperates with task manager 108 to generate task list 60 based on conditions identified by underwriting Page 8 of 11123981803v1engine 52 and the conditions provided by the user." Flaxman at 9:32-35 (emphasis added). As explained in Flaxman, workflow gateway 102 and task manager engine 108 are part of workflow management tier 44, which "may further utilize other functional engines and resources, such as automated underwriting engine 52." See id. at 6:11-28. Applicant also provides annotated FIG. 2 below for easy reference. Further, as shown in annotated FIG. 1 below, the workflow management tier 44 and underwriting engine 52, among various other components, are all part of the workflow processing system 24. See also id. at 5:51-64.  
Page 9 of 11 123981803v1 
Clearly, such a configuration cannot teach the claimed subject matter, which explicitly specifies 
"receiving, at the first computing device and from the second computing device, data indicative of a decision to deny the requested financing plan." 
For at least the reasons given above, Applicant respectfully submits that the references of record, alone or in combination, fail to teach, disclose, or suggest the claimed subject matter. Accordingly, Applicant respectfully requests that the rejection be removed and the claims be allowed. 

Here the examiner does not agree that a decision to deny a financing plan its fully distinguishing over Flaxman for example. However, Biofore better addresses the concept in view of applicant argument thus rendering it moot. It is noted that all financing plans must inherently be accepted or denied because not everyone could be accepted.  However, since “inherent” is not a recommended argument, the examiner has provided a clarifying reference.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Open Banking: Definition and Description IEEE 2021
Open Banking: What It Is, Where It’s at, and Where It’s Going IEEE 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698